                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

           Plaintiff,                                Case No. 15-cr-20200
                                                     Honorable Laurie J. Michelson
 v.

 CHAKA CASTRO, D-1,

           Defendant.


      ORDER GRANTING IN PART GOVERNMENT’S EMERGENCY MOTION TO
         CONTINUE TRIAL [318] AND GRANTING MOTION IN LIMINE TO
               INTRODUCE DEFENDANT’S STATEMENTS [308]


          The defendant remaining for trial, Chaka Castro, has been charged in a Second Superseding

Indictment with, among other things, participating in a RICO conspiracy to commit a series of

home robberies and aiding and abetting the use of a firearm in relation to a crime of violence. (See

R. 96.)

          After several adjournments, the parties were ready once again to start trial on March 11,

2019. But one week prior, on March 4, 2019, one of the three Government lawyers on the trial

team learned that her father had passed away. A few days later, she resigned from the trial team

that she had been a part of for four years. And the Government then filed an Emergency Motion

to Continue Trial for 90 days.

          For the reasons stated more fully on the record on March 18, 2019 during the Court’s oral

ruling, the Government’s motion is GRANTED IN PART. The trial is hereby rescheduled for May

7, 2019 at 8:30 am. The joint jury instructions and verdict form shall be submitted no later than

April 22, 2019 and exhibit binders by April 30, 2019.
       Also for the reasons set forth in the Government’s motion and the Court’s ruling, the time

period from March 25, 2019, through May 7, 2019, shall be deemed excludable delay under the

Speedy Trial Act. The Court finds, specifically in consideration of 18 U.S.C. §§ 3161(h)(7)(A)

and 3161(h)(7)(B)(i), that the ends of justice served by allowing a more limited continuance

outweigh the best interest of the public and the defendant in a speedy trial.

       It is further ordered for the reasons stated on the record that the Government’s Motion in

Limine to Allow Government to Introduce Defendant’s Statements (ECF No. 308) is GRANTED.

       IT IS SO ORDERED.

                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE


Date: March 19, 2019




                                      CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was served upon counsel of record
on this date, March 19, 2019, using the Electronic Court Filing system.


                                              s/William Barkholz
                                              Case Manager




                                                 2
